The Chancellor.
The éxcuse offered by the appellant is a perfect answer to this application ; as both he ■ and his solicitor have done all in their power to comply with the rule of the court. And the only thing that remains to be considered is the question as to the costs of the application. Even if the notice of this motion had been given before the transcript was actually returned and filed in this court, the appellant ought not to be charged with costs; as he has been guilty of no laches, and has done every thing in his power to procure the return of the transcript in time. It also appears, from the affidavit on which the application is founded, that the respondent’s solicitor knew that the transcript had been actually filed nearly two months previous to the service of notice of this motion. The respondent must therefore pay the costs to which the adverse party has been subjected in opposing a useless and improper application!